Brewer, J.,
dissenting: I am unable to concur with my associates in the opinion filed in this case, and will state briefly the grounds of my dissent.
The arguments advanced by my brother Valentine seem to me more properly arguments for the consideration of the legislature, as to the wisdom and policy of school legislation, than as correctly expounding the legislation which already exists. The question is, not whether white and colored children ought to be educated together, but what power of classification and control has been given by the legislature to boards of education, in cities of the second class.
I dissent entirely from the suggestion that under the fourteenth amendment of the federal constitution, the state has no power to provide for separate schools for white and colored children. I think, notwithstanding such amendment, each state has the power to classify the school children by color, *24sex, or otherwise, as to its legislature shall seem wisest and best. And to that view I think the general current of authority, both in state and federal courts, tends.
Believing that the single question is one of the power granted, I turn to the statutes to ascertain the extent of that power. Section 158, chapter 92, Compiled Laws of 1879, provides that the board of education shall exercise sole control' over the schools and school property of the city. If this stood alone, there could be but little doubt of its full power of classification; but section 151 provides that there shall be' established and maintained a system of free common schools, “ which shall be free to all children residing in such city.57' There is also given authority to establish graded schools. From these provisions it is argued that the limit of classification is scholarship. Graded schools may be established, but when established any scholar of any grade is free to attend any school of that grade in the city. Any classification by color is said to be a trespass on the freedom of the schools. It does not seem to me that the opinion of the majority of the court is consistent with itself; it concedes that the board of education may divide the city, territorially, into districts, and require the children in one district to attend the schools of that district, and it suggests that possibly a classification by sex might be allowed; but no section of the statute is pointed out which recognizes any such classification.
If classification by color is prohibited by that clause which says that all schools shall be free to all children residing in such city, I cannot see why classification by sex, as well as by district, is not equally prohibited. Classification by district may be more reasonable and in the interest of education, while classification by color may be unreasonable and deserve condemnation ; but the question before us is not one of policy,, but one of power. And when the legislature provides that schools shall be free to all children of the city, it means that each child shall select for itself what school, anywhere in the-city, of its grade of scholarship, it shall attend; or else that the board of education, in the exercise of its sole control, *25may classify the scholars by territory, sex, or color, as it shall deem wisest and best, providing only that to each child is secured equal school advantages. The latter, I think, is the true construction. The constitution, art. 2, § 23, reads: “ The legislature, in providing for the formation and regulation of schools, shall make no distinction between the rights of males and females.” I have never understood and do not yet understand that that section compels coeducation of the sexes. All I understand that to mean is, that equal advantages be secured to the boys and to the girls, leaving the matter of the separate or coeducation to be settled by the wisdom of the legislature. In like manner I think free schools mean equal school advantages to every child, leaving questions of classification by territory, sex, or color, to be determined by the wisdom of the local authorities. For instance, I do not think a child in North Lawrence can insist upon going to a school in South Lawrence simply because it dislikes the teacher in North Lawrence; I think the board of education in the city of Lawrence has the power to limit its attendance to the schools of North Lawrence, notwithstanding the guaranty of the freedom of the public schools. I think likewise, that a girl in Lawrence has not the right to demand admission to a school in that city attended by boys only, when a school of like advantages and attended by girls only is, by order of the board of education, open to her. The same rule also, in my judgment, controls in reference to color as to sex, or territory. Freedom of the schools means, that the schools as a whole shall be free, and not that each school shall be free to everybody. Suppose the children all wanted to go to one school, and the parents all joined in that desire: can they overflow the one room and leave the other rooms vacant? Has the board no control ? Can it compel no classification ? And if it has the right to classify, whose judgment controls as to such classification, that of the board of education elected by the community, or that of the courts ? I think the former.
I see no half-way place; under the power of sole control the board of education has the power to classify, as to it shall *26seem best, so far as is not in terms prohibited; or else under the provision for freedom of schools each child may determine for itself what school of its grade of scholarship in the city it will attend, irrespective of any question of territory, sex, or color. Believing the former the true interpretation of the statute, I am compelled to dissent from the opinion of the court. In this connection I may also refer to the dissenting opinion of Mr. Justice Wright, ofthe supreme court of Iowa, 24 Iowa, 266, as expressing my views.